Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Amendment, filed 16 December 2021, to the Original Application, filed 15 October 2020.

2. 	Claims 1, 3, 5, 7, 9, 11, and 13-14, renumbered as 1-3, 6, 5, 4, and 7-8, respectively, are allowed.



Reasons for Allowance

3. 	Claims 1, 3, 5, 7, 9, 11, and 13-14, renumbered as 1-3, 6, 5, 4, and 7-8, respectively, are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:  



The prior art does not expressly teach or render obvious the invention as recited in independent claims 1, 13, and 14, renumbered as 1, 7, and 8, respectively.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

… to generate a first group of vectors which express, per word, meanings of the group of words in the system specification document,
to generate a second group of vectors which express, per word, meanings of the group of words in the analysis object document…
…
to calculate a transformation matrix approximating a matrix that transforms the first group of vectors into the second group of vectors,
to compare, per word, the second group of vectors with a third group of vectors obtained by transforming the first group of vectors using the calculated transformation matrix…

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.


5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Docanta (U.S. Patent 7,299,408 B1) discloses electronic document validation.
	- Tacchi (U.S. Patent 9,436,760 B1) discloses measuring the accuracy of semantic graphs with exogenous datasets.
- Smith (U.S. Patent 9,710,544 B1) discloses pivoting from a graph of semantic similarity of documents to a derivative graph of relationships between entities mentioned in the documents.
- Barba (U.S. Patent 9,336,192 B1) discloses analyzing text.
- Ciulla (U.S. Patent 9,645,999 B1) discloses adjustments of document relationship graphs.

	
6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  

8. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176